PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 9860382 
Issue Date:  1/2/2018
Appl No.: 14/936,874
Filed: 10 Nov 2015
For:  SYSTEMS AND METHODS FOR PREDICTIVE PERSONALIZATION AND INTELLIGENT ROUTING
::::::::


DECISION GRANTING PETITION
37 CFR 1.324




This is a decision on the petition filed 8/28/2020 to correct inventorship under 37 CFR 1.324.

The petition is granted.

The patented file is being forwarded to Certificates of Correction Branch for issuance of a certificate naming only the actual inventor or inventors.


                                                                                                                                                                                                        /AHMAD F. MATAR/                                                                                                                                                                                         
Supervisory Patent Examiner
Art Unit 2652
Technology Center 2600


SEYFARTH SHAW LLP
WORLD TRADE CENTER EAST
TWO SEAPORT LANE, SUITE 300
BOSTON, MA 02210-2028